DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 4/18/2022 has been entered. The previous objection to the specification is withdrawn in light of applicant’s amendments. The previous objection to the claims is withdrawn in light of applicant’s amendments. The previous rejection under 35 USC 112 is withdrawn in light of applicant’s amendments. Claims 1-15 remain pending in this application.
Response to Arguments
Applicant's arguments filed 4/18/2022 have been fully considered but they are not persuasive. 
With regard to applicant’s argument that Osorio does not teach that the high-profile functional component is disposed with the soft tissue implant, the examiner disagrees. Osorio teaches that the high-profile functional component (41) may be enlarged to align its outer surface with the outer surface of the remaining scalp and that the exposed outer surface of the mechanism may be covered with an artificial scalp-like material for cosmetic purposes (col. 19, lines 35-52). Therefore, in one interpretation, the covered component that is aligned with adjacent soft tissue can be construed as a soft tissue implant since it takes the place of soft tissue that has been removed. Fig. 9B and col. 7, lines 5-9 of Osorio discloses that the high-profile functional component (41) includes a portion that extends outwardly from the cavity of the skull and is overlayed by the soft tissue/pedicle. Therefore, in a second, alternative interpretation, the high-profile functional component (41) shown in fig. 9B is construed as being disposed within because the component is located into the inner part of the soft tissue (151), particularly since the term “within” is defined by Merriam-Webster as: in or into the interior; inside. The examiner suggests amending this limitation to specify that the component is completely enclosed or embedded within the interior space of the body of the soft tissue implant.
With regard to applicant’s argument that the office action considers the housing mechanism (41) and/or (43) of Osorio as both the claimed high-profile functional component and the hard tissue implant and that the plain language of the claim should be interpreted such that these are two separate elements, the examiner disagrees. Fig. 5A, for example, shows that the intraosseous portion (43) is disposed within a cavity in the skull, thereby meeting the limitation of a rigid component/hard tissue implant and the extraosseous portion (41) extends outwardly from the skull and may include mechanisms for receiving signals or other information from the brain and/or body, thereby meeting the limitation of a high-profile functional component, as claimed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,346,391 B1 to Osorio et al. (Osorio) in view of US Patent No. 5,727,567 to Carnaby et al. (Carnaby).
Regarding at least claim 1
Osorio teaches a cerebral and/or interface system having a housing mechanism configured to be at least partially spaced in a cavity formed in the subject’s skull (abstract). 

    PNG
    media_image1.png
    209
    209
    media_image1.png
    Greyscale

Osorio meets the limitations of a functional, anatomy-specific craniofacial implant (40), comprising: a soft tissue (scalp tissue pedicle; 151) adapted to replace missing soft tissue and occupy a soft tissue space (col. 15, lines 62-67 and col. 16, lines 1-5 disclose creating a scalp tissue pedicle in the scalp tissue which is attached to and covers the outer surface of the outer wall of the housing mechanism 41 of the interface system/implant 40) proximate a pterional region of a cranium (col. 17, lines 52-65 discloses location of a single cavity or multiple cavities 45 in the skull 47 to receive the housing mechanism can be dictated by the medical application, anatomical and functional considerations, the judgement and skill of the surgeon, and cost/manufacturing consideration – therefore, the implant of Osorio is fully capable of being placed proximate a pterional region of a cranium as claimed; the examiner also notes that the term “proximate” is broad), the soft tissue (151) being coupled to a rigid component (at least one housing mechanism; 43 and/or 41) (fig. 9B); and a high-profile functional component (41) disposed within the soft tissue (col. 19, lines 35-52 of Osorio teaches that the high-profile functional component 41 may be enlarged to align its outer surface with the outer surface of the remaining scalp and the exposed outer surface of the mechanism may be covered with an artificial scalp-like material for cosmetic purposes; therefore, in one interpretation, the covered component that is aligned with adjacent soft tissue can be construed as a soft tissue implant since it takes the place of soft tissue that has been removed and in a second, alternative interpretation, the high-profile functional component 41 that is overlayed by the soft tissue/pedicle 151 meets the limitation of being disposed within since the component is located into the inner part of the soft tissue, as shown in fig. 9B and the term within is disclosed as being in or into the inner part; inside and col. 7, lines 5-9 discloses that the housing mechanism includes a portion that extends tangentially and/or normally outwardly from the cavity in the skull therefore being high-profile as claimed), the functional component having at least one catheter for delivery of medicine to a brain (col. 4, lines 51-57 discloses catheters connected to a medicament injector such as a pump); wherein the rigid component is one of a hard tissue implant and a cranial bone (col. 12, lines 14-31 discloses the housing mechanism 41 generally including an intraosseous housing mechanism 43 configured and structured to be spaced in a cavity formed in a subjects skull 47); the soft tissue implant is not patient-specific; and the soft tissue implant is anatomy-specific (col. 17, lines 27-36 discloses installing the mechanisms over the skull regions of different thickness or curvature and that those skilled in the art will appreciate that there are various possible and available means of conforming the housing mechanisms to the local shape of the skull – therefore, the implant of Osorio is not customized or patient-specific but is specific to the cranium and is therefore anatomy-specific as claimed).  
However, Osorio does not teach a soft tissue implant adapted to replace missing soft tissue and occupy a soft tissue space proximate a pterional region of a cranium, the soft tissue implant being coupled to a rigid component.
Carnaby teaches an artificial skin construction for use in overlying a body restorative device to be applied to the body of an individual (abstract). The artificial skin construction (10) is preferably adhered to a cranial prosthesis (11), for the purpose of presenting an artificial skin appearance that closely matches the skin of the individual to use the construction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the soft tissue/scalp tissue pedicle of Osorio, which is used for cosmetic purposes, for an artificial skin construction, for example a soft tissue implant adapted to replace missing soft tissue and occupy a soft tissue space proximate a pterional region of a cranium, the soft tissue implant being coupled to a rigid component, in order to present an artificial skin appearance that closely matches the skin of the individual to use the construction, as taught by Carnaby, particularly if the scalp tissue pedicle for a particular individual is damaged and unable to be saved/used.
The examiner notes the use of functional language throughout the claim. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding at least claim 2
Osorio in view of Carnaby teaches the implant of claim 1, further comprising: a hard tissue implant (43 and/or 41) adapted to replace missing bone (col. 12, lines 14-31 discloses the housing mechanism 41 generally including an intraosseous housing mechanism 43 configured and structured to be spaced in a cavity formed in a subjects skull 47) and occupy a hard tissue space of the pterional region of the cranium (col. 17, lines 52-65 discloses location of a single cavity or multiple cavities 45 in the skull 47 to receive the housing mechanism can be dictated by the medical application, anatomical and functional considerations, the judgement and skill of the surgeon, and cost/manufacturing consideration – therefore, the implant of Osorio is fully capable of being placed proximate a pterional region of a cranium as claimed. The examiner also notes that the term “proximate” is broad.); wherein the hard tissue implant is not patient-specific; and the hard tissue implant is anatomy-specific (col. 17, lines 27-36 discloses installing the mechanisms over the skull regions of different thickness or curvature and that those skilled in the art will appreciate that there are various possible and available means of conforming the housing mechanisms to the local shape of the skull – therefore, the implant of Osorio is not customized or patient-specific but is specific to the cranium and is therefore anatomy-specific as claimed).  
The examiner notes the use of functional language throughout the claim. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding at least claim 9
Similar to the explanation above, Osorio meets the limitations of a functional, anatomy-specific craniofacial implant (40), comprising: a hard tissue implant (43 and/or 41) adapted to replace missing bone and occupy a hard tissue space of the pterional region of a cranium (col. 12, lines 14-31 discloses the housing mechanism 41 generally including an intraosseous housing mechanism 43 configured and structured to be spaced in a cavity formed in a subjects skull 47 and col. 17, lines 52-65 discloses location of a single cavity or multiple cavities 45 in the skull 47 to receive the housing mechanism can be dictated by the medical application, anatomical and functional considerations, the judgement and skill of the surgeon, and cost/manufacturing consideration – therefore, the implant of Osorio is fully capable of being placed proximate a pterional region of a cranium as claimed); a soft tissue (151) adapted to replace missing soft tissue and occupy a soft tissue space proximate a pterional region of a cranium (col. 17, lines 52-65 discloses location of a single cavity or multiple cavities 45 in the skull 47 to receive the housing mechanism can be dictated by the medical application, anatomical and functional considerations, the judgement and skill of the surgeon, and cost/manufacturing consideration – therefore, the implant of Osorio is fully capable of being placed proximate a pterional region of a cranium as claimed; the examiner also notes that the term “proximate” is broad), the soft tissue implant being coupled to the hard tissue implant (fig. 9B shows the mechanism 43 being disposed within the pedicle/soft tissue); and a high-profile functional component disposed within the soft tissue implant ((col. 19, lines 35-52 of Osorio teaches that the high-profile functional component 41 may be enlarged to align its outer surface with the outer surface of the remaining scalp and the exposed outer surface of the mechanism may be covered with an artificial scalp-like material for cosmetic purposes; therefore, in one interpretation, the covered component that is aligned with adjacent soft tissue can be construed as a soft tissue implant since it takes the place of soft tissue that has been removed and in a second, alternative interpretation, the high-profile functional component 41 that is overlayed by the soft tissue/pedicle 151 meets the limitation of being disposed within since the component is located into the inner part of the soft tissue, as shown in fig. 9B and the term within is disclosed as being in or into the inner part; inside and col. 7, lines 5-9 discloses that the housing mechanism includes a portion that extends tangentially and/or normally outwardly from the cavity in the skull therefore being high-profile as claimed), the functional component having at least one catheter for delivery of medicine to a brain (col. 4, lines 51-57 discloses catheters connected to a medicament injector such as a pump); wherein the hard tissue implant and the soft tissue implant are not patient-specific; and the hard tissue implant and the soft tissue implant are anatomy-specific (col. 17, lines 27-36 discloses installing the mechanisms over the skull regions of different thickness or curvature and that those skilled in the art will appreciate that there are various possible and available means of conforming the housing mechanisms to the local shape of the skull – therefore, the implant of Osorio is not customized/patient-specific but is anatomy-specific as claimed).  
However, Osorio does not teach a soft tissue implant adapted to replace missing soft tissue and occupy a soft tissue space proximate a pterional region of a cranium, the soft tissue implant being coupled to the hard tissue implant.
Carnaby teaches an artificial skin construction for use in overlying a body restorative device to be applied to the body of an individual (abstract). The artificial skin construction (10) is preferably adhered to a cranial prosthesis (11), for the purpose of presenting an artificial skin appearance that closely matches the skin of the individual to use the construction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the soft tissue/scalp tissue pedicle of Osorio, which is used for cosmetic purposes, for an artificial skin construction, for example a soft tissue implant adapted to replace missing soft tissue and occupy a soft tissue space proximate a pterional region of a cranium, the soft tissue implant being coupled to a rigid component, in order to present an artificial skin appearance that closely matches the skin of the individual to use the construction, as taught by Carnaby, particularly if the scalp tissue pedicle for a particular individual is damaged and unable to be saved/used.
The examiner also notes the use of functional language throughout the claim. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding at least claims 3 and 10
Osorio in view of Carnaby teaches the implant of claims 1 and 9. As explained above, Osorio teaches that a location of a single cavity or multiple cavities (45) in the skull (47) that are intended to receive the housing mechanism (43 and/or 41) can be dictated by the medical application, anatomical and functional considerations, the judgement and skill of the surgeon, and cost/manufacturing consideration. However, Osorio in view of Carnaby does not teach wherein the soft tissue space is one or more of a temporalis muscle, a temporal fat pad, and temporal subcutaneous tissue.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the implant of Osorio in combination with the soft tissue implant of Carnaby, occupies a soft tissue space that is one or more of a temporalis muscle, a temporal fat pad, and temporal subcutaneous tissue, since it is clear that the location of the implant can be dictated by the medical application, anatomical and functional considerations, the judgement and skill of the surgeon, and cost/manufacturing consideration, as taught by Osorio. 
Regarding at least claims 4 and 11
Osorio in view of Carnaby teaches the implant of claims 1 and 9. Osorio also teaches wherein the functional component comprises a housing (housing mechanism; 43 and/or 41), a refillable reservoir (col. 5, lines 27-33 discloses chambers that store drugs for delivery to the brain), and at least one electro-osmotic pump (col. 4, lines 56-57 discloses a pump for injecting medicament).  
Regarding at least claims 5 and 12
Osorio in view of Carnaby teaches the implant of claims 4 and 11. Osorio also teaches wherein a diaphragm of the reservoir protrudes above a surface of the housing (col. 5, lines 33-38 discloses a removable cap or lid and col. 7, lines 5-9 discloses that the housing mechanism is spaced in the cavity in the skull and includes a portion that extends tangentially and/or normally outwardly from the cavity therefore protruding above the surface of the housing as claimed – the examiner notes that the surface is not specific and can therefore be interpreted as any surface of the housing).  
Regarding at least claims 6 and 13
Osorio in view of Carnaby teaches the implant of claims 4 and 11. Osorio also teaches wherein the functional implant further comprises a processor (col. 3, lines 44-47 discloses that the implant includes a control mechanism and col. 13, line 1 discloses that the control mechanism may include a microprocessor), a wirelessly rechargeable battery (col. 5, lines 10-26 discloses a wireless rechargeable battery), and a wireless communications device (col. 4, lines 7-16 discloses a wireless communication link).  
Regarding at least claims 7 and 14
Osorio in view of Carnaby teaches the implant of claims 1 and 9. Osorio also teaches wherein the soft tissue implant is coupled to one of the hard tissue implant and the cranial bone by an interdigitated connection (col. 16, lines 1-5 discloses that a part of the outer wall of the housing mechanism may be hinged at one end so the pedicle and the outer wall can be opened as one for easy access to the interior contents thereof, for example by use of a removable hatch or cap – this coupling meets the limitation of an interdigitated connection because the two elements are interlocked at least at one end).  
Regarding at least claims 8 and 15
Osorio in view of Carnaby teaches the implant of claims 1 and 9.  However, Osorio in view of Carnaby does not teach wherein the soft tissue implant is interchangeable with another soft tissue implant in a plug-and-play fashion.  
Carnaby also teaches that a kit can be preassembled so as to enable a user to put together an artificial skin construction to closely simulate any particular user’s skin and that such a kit may comprise a combination of colors such that the pigment can be matched closely to the user’s skin (col. 6, lines 7-25 and 32-35). It is therefore possible that the user could try one skin color and interchange it with another having a different color. It is noted that the limitation “plug-and-play fashion” is interpreted broadly since this limitation does not appear to require a particular structure.
It would further have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that the soft tissue implant is interchangeable with another soft tissue implant in a plug and play fashion, in order to find an implant from the kit that closely match the user’s skin. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/           Examiner, Art Unit 3774                                                                                                                                                                                             

/YASHITA SHARMA/           Primary Examiner, Art Unit 3774